Judgment, Supreme Court, New York County (Helman, J.), entered February 23, 1981 which, after a nonjury trial, inter alia, awarded plaintiffs damages on the first and second causes of action, found for defendant on the sixth cause of action, denied plaintiffs recovery of interest paid as a result of improper chargebacks, and limited plaintiffs’ recovery of statutory interest to the date the suit was commenced, modified, on the law, without costs, to award plaintiffs interest paid by them to defendant on each chargeback found improper, and to further award plaintiffs *790statutory interest from the date of each improper chargeback, and remanded for further proceedings to determine the interest, and otherwise affirmed. In an action by plaintiffs against their former factor, trial court found in favor of plaintiffs on their claims under the first and second causes of action, alleging in essence improper chargebacks, and found in favor of the defendant on plaintiffs’ sixth cause of action, alleging a failure to apply appropriately certain moneys designated as “unapplied cash.” We are satisfied that the issues presented with regard to these several causes of action were ultimately factual in character. Although a close question was presented as to the claims of improper chargebacks, we believe that the determination of the trial court, in large part founded on his evaluation of the credibility of witnesses, was adequately supported by the evidence. However, the trial court erred in not awarding plaintiffs the interest actually paid by plaintiffs as a result of what the court found to be improper chargebacks. In addition, plaintiffs were entitled to statutory interest dating from the date of each such improper chargeback. (See CPLR 5001, subd [b].) Concur — Sandler, J. P., Lupiano, Bloom, Fein and Milonas, JJ.